Rosenberry, J.
In his opinion the trial court said:
“Here, in my opinion, is a case where different reasonable inferences can be drawn from the undisputed facts, and the inferences drawn by the Commission, having a sufficient basis in the evidence, cannot be disturbed by the court, the findings having all the conclusive effect of findings on conflicting evidence. Lewis v. Industrial Comm. 178 Wis. 449, 190 N. W. 101.”
It is contended by the plaintiff that, the facts being undisputed, the question of whether or not the plaintiff is entitled to compensation is a question of law. This court early adopted the doctrine that where an employee sustained injuries from a hazard which was not peculiar to the industry but from one which was common to the public, he was not entitled to compensation therefor. Hoenig v. Industrial Comm. 159 Wis. 646, 150 N. W. 996.
As applicable to the facts in this case, the rule is well stated in Central Ill. Pub. S. Co. v. Industrial Comm. 291 Ill. 256, 126 N. E. 144, 13 A. L. R. 967, where it is said:
“We believe the reasonable rule to be that if deceased, by reason of his employment, was exposed to a risk of being-injured by a storm which was greater than the risk to- which the public in that vicinity was subject, or if his employment necessarily accentuated the natural hazard from the storm, which increased hazard contributed to the injury, it was an injury arising out of the employment, although unexpected and unusual.”
The Industrial Commission found that the hazard was not accentuated by reason of the employment of the deceased and that he died from a hazard which was common to the public. This is an inference or conclusion drawn by the Commission from the undisputed facts, and, as has been repeatedly pointed out, the inferences from facts made by the Commission are as binding and conclusive upon the court as are the findings made by the Commission where *256the facts themselves are in dispute. Nothing short of fraud can vitiate the findings of the Commission if there is any support for them in the evidence. Lewis v. Industrial Comm. 178 Wis. 449, 190 N. W. 101.
No legal relation nor status is involved in the solution of the question which is decisive of the case. No principle of law can be applied to the undisputed fact which determines the result, as in a case where the question is whether the relation of employer and employee existed. A legal definition of the word “hazard” does not furnish the solution of the ultimate question. The question here is not whether or not there was a hazard, but whether or not the hazard to the deceased was greater by reason of his employment. This seems to be just as much a question of fact as an inquiry as to the distance between two points. Certainly no legal relation is involved. Weyauwega v. Industrial Comm. 180 Wis. 168, 192 N. W. 452.
In this case the deceased, in common with other men employed in the work, together with persons not employed but who were in the vicinity, took refuge in the barn, and were in a place of supposed safety when, by reason of a violent and unprecedented storm, the barn was moved from its foundation and Carey was killed by the falling débris. Upon these facts the Commission concluded, and we think rightly, that the deceased met his death from a hazard common to the public and not peculiar to- his employment. His employment neither caused nor contributed to his injury, and in that respect the case is clearly distinguishable upon the facts from Central Ill. Pub. S. Co. v. Industrial Comm. 291 Ill. 256, 126 N. E. 144. There an employee was engaged in a service at the time of his death which exposed him in a way not common to the public.
By the Court. — Judgment affirmed.